COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JAIME PORRAS, JR.,                            §               No. 08-13-00149-CR

                      Appellant,               §                  Appeal from the

 v.                                            §                112th District Court

 THE STATE OF TEXAS,                           §              of Pecos County, Texas

                       State.                  §                    (TC# 3208)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 1, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. H. W. Leverett, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 1, 2014.

       IT IS SO ORDERED this 4th day of June, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.